SUPPLEMENT DATED March 10, 2017 TO THE PROSPECTUS DATED September 1, 2016 OF Franklin Global Government Bond Fund (a series of Franklin Strategic Series) The Prospectus is amended as follows: The following paragraphs are added to the “Fund Summary” section above “Investment Goal” on page 2 and to the “Fund Details” section above “Investment Goal” on page 11: On February 28, 2017, the Board of Trustees of Franklin Strategic Series, on behalf of Franklin Global Government Bond Fund (Fund), approved a proposal to terminate and liquidate the
